Exhibit 10.5

 

LOGO [g46081g26m64.jpg]

EXECUTION VERSION

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

November 2, 2015

 

To: Integrated Device Technology, Inc.

   6024 Silver Creek Valley Road

   San Jose, California 95138

 

Re: Master Confirmation—Uncollared Accelerated Share Repurchase

This master confirmation (this “Master Confirmation”), dated as of November 2,
2015, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between J.P.
Morgan Securities LLC (“JPMS”), as agent for JPMorgan Chase Bank, National
Association, London Branch (“Dealer”), and Integrated Device Technology, Inc., a
Delaware corporation (“Counterparty”). This Master Confirmation, taken alone, is
neither a commitment by either party to enter into any Transaction nor evidence
of a Transaction. The additional terms of any particular Transaction shall be
set forth in a Supplemental Confirmation in the form of Schedule A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation. This
Master Confirmation and each Supplemental Confirmation together shall constitute
a “Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Dealer and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law as the governing law (without
reference to its choice of law provisions other than Title 14 of Article 5 of
the New York General Obligations Law) and (ii) the election that subparagraph
(ii) of Section 2(c) will not apply to the Transactions).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement. Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP
Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.
Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct
Authority and to limited regulation by the Prudential Regulation Authority.
Details about the
extent of our regulation by the Prudential Regulation Authority are available
from us on request.



--------------------------------------------------------------------------------

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

General Terms.

 

Trade Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.001 per share (Exchange
symbol “IDTI”).

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges.

Prepayment/Variable Obligation:

   Applicable

Prepayment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Contract Fee:

   For each Transaction, as set forth in the related Supplemental Confirmation.
On the Prepayment Date, Buyer shall pay Seller an amount in USD equal to the
Contract Fee in immediately available funds by wire transfer to an account
specified by Seller.

Valuation.

  

VWAP Price:

   For any Exchange Business Day, the volume-weighted average price at which the
Shares trade as reported in the composite transactions for United States
exchanges and quotation systems, during the regular trading session for the
Exchange on such Exchange Business Day, excluding (i) trades that do not settle
regular way, (ii) opening (regular way) reported trades in the consolidated
system on such Exchange Business Day, (iii) trades that occur in the last ten
minutes before the scheduled close of trading on the Exchange on such Exchange
Business Day and ten minutes before the scheduled close of the primary trading
in the market where the trade is effected, and (iv) trades on such Exchange
Business Day that do not satisfy the requirements of Rule 10b-18(b)(3) under the
Securities

 

2



--------------------------------------------------------------------------------

   Exchange Act of 1934, as amended (the “Exchange Act”), as determined in good
faith by the Calculation Agent (all such trades other than any trades described
in clauses (i) to (iv) above, “Rule 10b-18 Eligible Transactions”). Counterparty
acknowledges that the Calculation Agent may refer to the Bloomberg Page “IDTI US
<Equity> AQR SEC” (or any successor thereto), in its judgment, for such Exchange
Business Day to determine the VWAP Price.

Forward Price:

   For each Transaction, the arithmetic average of the VWAP Prices for all of
the Calculation Dates in the Calculation Period for such Transaction, subject to
“Valuation Disruption” below.

Forward Price Adjustment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:

   For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.

Calculation Period Start Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:

   For each Transaction, the Scheduled Termination Date for such Transaction;
provided that Dealer shall have the right to designate any Calculation Date on
or after the First Acceleration Date to be the Termination Date for such
Transaction (the “Accelerated Termination Date”) by delivering notice to
Counterparty of any such designation prior to 6:00 p.m. (New York City time) on
the Calculation Date immediately following the designated Accelerated
Termination Date.

Calculation Dates:

   For each Transaction, any date that is both an Exchange Business Day and is
set forth as a Calculation Date in the related Supplemental Confirmation.

Scheduled Termination Date:

   For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:

   The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

 

3



--------------------------------------------------------------------------------

   Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable discretion, postpone the Scheduled
Termination Date, or (ii) in the Settlement Valuation Period, the Calculation
Agent may extend the Settlement Valuation Period. The Calculation Agent may also
determine that (i) such Disrupted Day is a Disrupted Day in full, in which case
the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 Eligible Transactions in the Shares on such Disrupted Day taking
into account the nature and duration of the relevant Market Disruption Event,
and the weighting of the VWAP Price for the relevant Calculation Dates during
the Calculation Period or the Settlement Valuation Period, as the case may be,
shall be adjusted in a commercially reasonable manner by the Calculation Agent
for purposes of determining the Forward Price or the Settlement Price, as the
case may be, with such adjustments based on, among other factors, the duration
of any Market Disruption Event and the volume, historical trading patterns and
price of the Shares. Any Exchange Business Day on which, as of the date hereof,
the Exchange is scheduled to close prior to its normal close of trading shall be
deemed not to be an Exchange Business Day; if a closure of the Exchange prior to
its normal close of trading on any Exchange Business Day is scheduled following
the date hereof, then such Exchange Business Day shall be deemed to be a
Disrupted Day in full. Upon the written request of Counterparty, subject to
compliance with applicable law, the Calculation Agent shall deliver notice in
writing to Counterparty of (x) the circumstances giving rise to such Disrupted
Day and (y) any such weighting, extension or suspension as soon as reasonably
practicable.    If a Disrupted Day occurs during the Calculation Period for any
Transaction or the Settlement Valuation Period for any Transaction, as the case
may be, and each of the nine immediately following Scheduled Trading Days is a
Disrupted Day (a “Disruption Event”), then the Calculation Agent, in its good
faith and commercially reasonable discretion, may deem such Disruption Event
(and each consecutive Disrupted Day thereafter) to be either (x) a Potential
Adjustment Event in respect of such Transaction or (y) an Additional Termination
Event in respect of such Transaction, with Counterparty as the sole Affected
Party and such Transaction as the sole Affected Transaction.

 

4



--------------------------------------------------------------------------------

Settlement Terms.

     

Settlement Procedures:

   For each Transaction:   

(i)     if the Number of Shares to be Delivered for such Transaction is
positive, Physical Settlement shall be applicable to such Transaction; provided
that Dealer does not, and shall not, make the agreement or the representations
set forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
Dealer to Counterparty under any Transaction; or

  

(ii)    if the Number of Shares to be Delivered for such Transaction is
negative, then the Counterparty Settlement Provisions in Annex A hereto shall
apply to such Transaction.

Number of Shares to be Delivered:

   For each Transaction, a number of Shares (rounded down to the nearest whole
number) equal to (a)(i) the Prepayment Amount for such Transaction, divided by
(ii)(A) the Forward Price for such Transaction minus (B) the Forward Price
Adjustment Amount for such Transaction, minus (b) the number of Initial Shares
for such Transaction; provided that if the result of the calculation in clause
(a)(ii) is equal to or less than the Floor Price for such Transaction, then the
Number of Shares to be Delivered for such Transaction shall be determined as if
clause (a)(ii) were replaced with “(ii) the Floor Price for such Transaction”.
For the avoidance of doubt, if the Forward Price Adjustment Amount for any
Transaction is a negative number, clause (a)(ii) of the immediately preceding
sentence shall be equal to (A) the Forward Price for such Transaction, plus (B)
the absolute value of the Forward Price Adjustment Amount.

Floor Price:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Excess Dividend Amount:

   For the avoidance of doubt, all references to the Excess Dividend Amount
shall be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:

   For each Transaction, if the Number of Shares to be Delivered for such
Transaction is positive, the date that is one Settlement Cycle immediately
following the Termination Date for such Transaction.

Settlement Currency:

   USD

Initial Share Delivery:

   For each Transaction, Dealer shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

Initial Share Delivery Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

 

5



--------------------------------------------------------------------------------

Initial Shares:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments.

  

Potential Adjustment Event:

   In addition to the events described in Section 11.2(e) of the Equity
Definitions, it shall constitute an additional Potential Adjustment Event if (x)
the Scheduled Termination Date for any Transaction is postponed pursuant to
“Valuation Disruption” above (including, for the avoidance of doubt, pursuant to
Section 7 hereof), (y) a Regulatory Disruption as described in Section 7 occurs
or (z) a Disruption Event occurs. In the case of any event described in clause
(x), (y) or (z) above occurs, the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of such Transaction as
necessary to preserve as nearly as practicable the fair value of such
Transaction to Dealer prior to such postponement, Regulatory Disruption or
Disruption Event, as the case may be; provided that the Calculation Agent shall
not adjust any of the dates identified as Calculation Dates in the related
Supplemental Confirmation. Notwithstanding anything to the contrary in Section
11.2(e) of the Equity Definitions, each of (i) an Extraordinary Dividend, (ii)
an Excess Dividend, or (iii) any repurchases of Shares at prevailing market
prices or any repurchases of Shares hereunder or under any substantially
identical transaction shall not constitute a Potential Adjustment Event.

Excess Dividend:

   Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) or any Extraordinary Dividend.
“Extraordinary Dividend” means the per Share cash dividend or distribution, or a
portion thereof, declared by Counterparty on the Shares that is classified by
the board of directors of Counterparty as an “extraordinary” dividend.

Consequences of Excess Dividend:

   The declaration by the Issuer of any Excess Dividend, the ex-dividend date
for which occurs or is scheduled to occur during the Relevant Dividend Period
for any Transaction, shall constitute an Additional Termination Event in respect
of such Transaction, with Counterparty as the sole Affected Party and such
Transaction as the sole Affected Transaction.

Method of Adjustment:

   Calculation Agent Adjustment

Relevant Dividend Period:

   For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.

Relevant Dividend Period End Date:

   For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction.

 

6



--------------------------------------------------------------------------------

Extraordinary Events.

  

Consequences of Merger Events:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Component Adjustment

Tender Offer:

   Applicable; provided that (a) Section 12.1(l) of the Equity Definitions shall
be amended (i) by deleting the parenthetical in the fifth line thereof, (ii) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (iii) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including, without limitation, the announcement of an
abandonment of such intention)” and (b) Sections 12.3(a) and 12.3(d) of the
Equity Definitions shall each be amended by replacing each occurrence of the
words “Tender Offer Date” by “Announcement Date.”

Consequences of Tender Offers:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Modified Calculation Agent Adjustment

(c) Share-for-Combined:

   Component Adjustment

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Positions” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
replacing the parenthetical beginning after

 

7



--------------------------------------------------------------------------------

   the word “regulation” in the second line thereof with the words “(including,
for the avoidance of doubt and without limitation, (x) any tax law or (y)
adoption or promulgation of new regulations authorized or mandated by existing
statute)”.

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.

(e) Hedging Disruption:

   Not Applicable

(f) Increased Cost of Hedging:

   Applicable

(g) Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Adjustments:

   For the avoidance of doubt, whenever the Calculation Agent is called upon to
make an adjustment pursuant to the terms of this Confirmation or the Equity
Definitions to take into account the effect of an event, the Calculation Agent
shall make such adjustment by reference to the effect of such event on Dealer,
assuming that Dealer maintains a commercially reasonable Hedge Position.

Hedging Party:

   For all relevant Additional Disruption Events, Dealer; provided that, upon
request from Counterparty, Dealer shall promptly provide Counterparty with a
written explanation describing in reasonable detail any determination or
calculation made by Dealer as Hedging Party (but without disclosing Dealer’s
confidential or proprietary models or other information that may be
confidential, proprietary or subject to contractual, legal or regulatory
obligations to not disclose such information).

Determining Party:

   For all relevant Additional Disruption Events, Dealer; provided that, upon
request from Counterparty, Dealer shall promptly provide Counterparty with a
written explanation describing in reasonable detail any determination or
calculation made by Dealer as Determining Party (but without disclosing Dealer’s
confidential or proprietary models or other information that may be
confidential, proprietary or subject to contractual, legal or regulatory
obligations to not disclose such information).

Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:

   Applicable

 

8



--------------------------------------------------------------------------------

2.      Calculation Agent.

   Dealer. Whenever the Calculation Agent is required to act or to exercise
judgment in any way with respect to any Transaction hereunder, it will do so in
good faith and in a commercially reasonable manner. Notwithstanding anything to
the contrary in this Master Confirmation or any Supplemental Confirmation, the
Calculation Agent shall not adjust the dates identified as Calculation Dates in
the relevant Supplemental Confirmation for any Transaction.    Following the
occurrence and during the continuation of an Event of Default pursuant to
Section 5(a)(vii) of the Agreement with respect to which Dealer is the
Defaulting Party, Counterparty shall have the right to designate an independent
equity derivatives dealer to replace Dealer as Calculation Agent, and the
parties hereto shall work in good faith to execute any appropriate documentation
required by such replacement Calculation Agent.    Following any determination
or calculation by the Calculation Agent (when acting as Calculation Agent or
Determining Party), hereunder, upon a request by Counterparty, the Calculation
Agent shall as soon as reasonably practicable provide to Counterparty by email
to the email address provided by Counterparty in such request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such determination or calculation
(including any assumptions used in making such determination or calculation), it
being understood that the Calculation Agent shall not be obligated to disclose
any confidential or proprietary models or other information that may be
confidential, proprietary or subject to contractual, legal or regulatory
obligations not to disclose such information, in each case, used by it for such
determination or calculation.

 

3. Account Details.

 

(a)    Account for payments to Counterparty:

  

Bank:

   Bank of America   

ABA#:

   #########   

Acct No.:

   ##########   

Beneficiary:

   Integrated Device Technology, Inc.   

Ref:

   Uncollared Accelerated Share Repurchase   

Account for delivery of Shares to Counterparty:

  

Computershare

  

IDTI Treasury Stock Account # ###########

  

(b)    Account for payments to Dealer:

  

Bank:

   JPMorgan Chase Bank, N.A.   

ABA#:

   #########   

Acct No.:

   #########   

Beneficiary:

   JPMorgan Chase Bank, N.A. New York   

 

9



--------------------------------------------------------------------------------

  Ref:             Derivatives

Account for delivery of Shares to Dealer:

### ###

 

4. Offices.

 

  (a) The Office of Counterparty for each Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for each Transaction is: London

JPMorgan Chase Bank, National Association

London Branch

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

5. Notices.

 

  (a) Address for notices or communications to Counterparty:

Integrated Device Technology, Inc.

6024 Silver Creek Valley Road

San Jose, California 95138

Attention:             General Counsel

Telephone No.:    (408) 284-8200

 

  (b) Address for notices or communications to Dealer:

JPMorgan Chase Bank, National Association

EDG Marketing Support

Email: edg_notices@jpmorgan.com

edg_ny_corporate_sales_support@jpmorgan.com

With a copy to:

Attention:             Sudheer Tegulapalle

Title:                     Executive Director

Telephone No:      415-315-6775

Facsimile No:       212-622-0398

Email Address:    sudheer.r.tegulapalle@jpmorgan.com

 

6. Representations, Warranties and Agreements.

 

  (a) Additional Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:

 

  (i) It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

 

  (ii) Each party acknowledges that the offer and sale of each Transaction to it
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(2) thereof. Accordingly,
each party represents and warrants to the other that (A) it has the financial
ability to bear the economic risk of its investment in each Transaction and is
able to bear a total loss of its investment, (B) it is an “accredited investor”
as that term is defined under Regulation D under the Securities Act and (C) the
disposition of each Transaction is restricted under this Master Confirmation,
the Securities Act and state securities laws.

 

10



--------------------------------------------------------------------------------

  (b) Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents and warrants, as of the Trade Date for each Transaction
hereunder, and covenants to Dealer that:

 

  (i) As of the Trade Date, Counterparty will not be engaged in an “issuer
tender offer” as such term is defined in Rule 13e-4 under the Exchange Act, and
it is not aware of any third party tender offer with respect to the Shares
within the meaning of Rule 13e-1 under the Exchange Act.

 

  (ii) Counterparty is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. Each of this Master
Confirmation and the Supplemental Confirmation for such Transaction has been
duly authorized, executed and delivered by Counterparty and (assuming due
authorization, execution and delivery thereof by Dealer) this Master
Confirmation, as supplemented by such Supplemental Confirmation, constitutes a
valid and legally binding obligation of Counterparty. Counterparty has all
corporate power to enter into this Master Confirmation and such Supplemental
Confirmation and to consummate the transactions contemplated hereby and thereby
and to purchase the Shares and deliver any Settlement Shares in accordance with
the terms hereof and thereof.

 

  (iii) The execution and delivery by Counterparty of, and the performance by
Counterparty of its obligations under, this Master Confirmation and the
Supplemental Confirmation for such Transaction, and the consummation of the
transactions herein and therein contemplated, do not conflict with or violate
(A) any provision of the certificate of incorporation, by-laws or other
constitutive documents of Counterparty, (B) any statute or order, rule,
regulation or judgment of any court or governmental agency or body having
jurisdiction over Counterparty or any of its subsidiaries or any of their
respective assets or (C) any agreement or instrument filed as an exhibit to
Counterparty’s Form 10-K for the year ended March 29, 2015 (as updated by
subsequent filings) to which Counterparty or any of its subsidiaries is a party
or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject.

 

  (iv) All governmental and other consents that are required to have been
obtained by Counterparty with respect to performance, execution and delivery of
this Master Confirmation and the Supplemental Confirmation for such Transaction
have been obtained and are in full force and effect and all conditions of any
such consents have been complied with.

 

  (v) (A) such Transaction is being entered into pursuant to a publicly
disclosed Share buy-back program and its Board of Directors has approved the use
of derivatives to effect the Share buy-back program, and (B) there is no
internal policy of Counterparty, whether written or oral, that would prohibit
Counterparty from entering into any aspect of such Transaction, including,
without limitation, the purchases of Shares to be made pursuant to such
Transaction.

 

  (vi) The purchase or writing of such Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

 

  (vii) For each Transaction hereunder, it is not entering into such
Transaction, and as of the date of any election with respect to any Transaction
hereunder, it is not making such election, in each case (A) on the basis of, and
is not aware of, any material non-public information regarding Counterparty or
the Shares, (B) in anticipation of, in connection with, or to facilitate, a
distribution of its securities, a self tender offer or a third-party tender
offer in violation of the Exchange Act or (C) to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for the Shares).

 

11



--------------------------------------------------------------------------------

  (viii) Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50,000,000 as of the date
hereof.

 

  (ix) As of the Trade Date for such Transaction, and as of the date of any
election under Section 15 or Annex A hereto with respect to such Transaction,
Counterparty is in compliance with its reporting obligations under the Exchange
Act and its most recent Annual Report on Form 10-K, together with all reports
subsequently filed by it pursuant to the Exchange Act, taken together and as
amended and supplemented to the date of this representation, do not, as of their
respective filing dates, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

  (x) Counterparty has made, and will make, all filings required to be made by
it with the Securities and Exchange Commission, any securities exchange or any
other regulatory body with respect to each Transaction.

 

  (xi) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to Dealer of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 6(c)
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 8 below. “Regulation M
Period” means, for any Transaction, (A) the Relevant Period (as defined below)
for such Transaction, (B) the Settlement Valuation Period, if any, for such
Transaction and (C) the Seller Termination Purchase Period (as defined below),
if any, for such Transaction. “Relevant Period” means, for any Transaction, the
period commencing on the Calculation Period Start Date for such Transaction and
ending on the later of (1) the earlier of (x) the Scheduled Termination Date and
(y) the last Additional Relevant Day (as specified in the related Supplemental
Confirmation) for such Transaction, or such earlier day as elected by Dealer and
communicated to Counterparty on such day (or, if later, the First Acceleration
Date without regard to any acceleration thereof pursuant to “Special Provisions
for Acquisition Transaction Announcements” below) and (2) if Section 15 is
applicable to such Transaction, the date on which all deliveries owed pursuant
to Section 15 have been made.

 

  (xii) As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date and any Cash Settlement Payment Date for each Transaction, Counterparty is
not, and will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.

 

  (xiii) Counterparty is not, and after giving effect to each Transaction will
not be, required to register as an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

 

12



--------------------------------------------------------------------------------

  (xiv) Counterparty has not entered, and will not enter, into any repurchase
transaction with respect to the Shares (or any security convertible into or
exchangeable for the Shares) (including, without limitation, any agreements
similar to the Transactions described herein) where any initial hedge period,
calculation period, relevant period, settlement valuation period or seller
termination purchase period (each however defined) in such other transaction
will overlap at any time (including, without limitation, as a result of
extensions in such initial hedge period, calculation period, relevant period,
settlement valuation period or seller termination purchase period as provided in
the relevant agreements) with any Relevant Period, any Settlement Valuation
Period (if applicable) or any Seller Termination Purchase Period (if applicable)
under this Master Confirmation. In the event that the initial hedge period,
relevant period, calculation period or settlement valuation period in any other
transaction overlaps with any Relevant Period, any Settlement Valuation Period
(if applicable) or any Seller Termination Purchase Period (if applicable) under
this Master Confirmation as a result of any postponement of the Scheduled
Termination Date or extension of the Settlement Valuation Period pursuant to
“Valuation Disruption” above or any analogous provision in such other
transaction, Counterparty shall promptly amend such other transaction to avoid
any such overlap.

 

  (c) To the extent Dealer (or its agent or affiliate) purchases any Shares in
connection with any Transaction hereunder, the timing of such purchases, the
price paid per Share pursuant to such purchases and the manner in which such
purchases are made, including without limitation whether such purchases are made
on any securities exchange or privately, shall be within the sole judgment of
Dealer; provided that Dealer shall, and shall cause any such agent or affiliate
to, use good faith efforts to make all purchases of Shares during the Settlement
Valuation Period in a manner that Dealer reasonably believes would comply with
the limitations set forth in clauses (b)(2), (b)(3), (b)(4) and (c) of Rule
10b-18 as if Dealer were Counterparty or an “affiliated purchaser” (as defined
in Rule 10b-18) of Counterparty and such rule were applicable to such purchases
and subject to any delays between the execution and reporting of a trade of
shares of Common Stock on the applicable securities exchange or quotation system
and other circumstances beyond the Seller’s control.

 

  (d) For the purpose of Section 4(a) of the Agreement, Dealer agrees to provide
a complete and duly executed United States Internal Revenue Service Form W-9 (or
successor thereto) or applicable Form W-8 (or successor thereto) with any
required attachments (i) upon execution and delivery of this Master
Confirmation; and (ii) promptly upon reasonable demand by Counterparty.

 

7. Regulatory Disruption. In the event that Dealer concludes, in its good faith
and reasonable discretion, based on advice of counsel, that it is appropriate
and advisable with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements or policies are imposed by law or have been voluntarily adopted by
Dealer), for it to refrain from or decrease any market activity on any Scheduled
Trading Day or Days during the Calculation Period or, if applicable, the
Settlement Valuation Period, Dealer may by written notice to Counterparty elect
(it being understood that Dealer shall as soon as reasonably practicable provide
such written notice to Counterparty of such election, subject to compliance with
applicable law) to deem that a Market Disruption Event has occurred and will be
continuing on such Scheduled Trading Day or Days. The occurrence of an event
described in paragraph III of Annex B hereto will constitute a Regulatory
Disruption; provided that if such Market Disruption Event is deemed to have
occurred solely in response to such related policies or procedures, such
Scheduled Trading Day or Days will each be a Disrupted Day in full.

 

8. 10b5-1 Plan. Counterparty represents, warrants and covenants to Dealer that:

 

  (a)

Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. For the avoidance of doubt, the parties hereto acknowledge that
entry into any Other Specified Repurchase Agreement (as defined below) shall not
fall within the ambit of the previous sentence. Counterparty acknowledges that
it is the intent of the parties that each Transaction entered into under this
Master Confirmation comply with the requirements of paragraphs (c)(1)(i)(A) and
(B)

 

13



--------------------------------------------------------------------------------

  of Rule 10b5-1 and each Transaction entered into under this Master
Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c). “Other Specified Repurchase Agreement” means, for any Transaction,
any other prepaid variable share repurchase transaction entered into on the
Trade Date for such Transaction.

 

  (b) During the Calculation Period and the Settlement Valuation Period, if any,
for any Transaction and in connection with the delivery of any Alternative
Delivery Units for any Transaction, Dealer (or its agent or Affiliate) may
effect transactions in Shares in connection with such Transaction. The timing of
such transactions by Dealer, the price paid or received per Share pursuant to
such transactions and the manner in which such transactions are made, including,
without limitation, whether such transactions are made on any securities
exchange or privately, shall be within the sole judgment of Dealer. Counterparty
acknowledges and agrees that all such transactions shall be made in Dealer’s
sole judgment and for Dealer’s own account.

 

  (c) Counterparty does not have, and shall not attempt to exercise, any control
or influence over how, when or whether Dealer (or its agent or Affiliate) makes
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with any Transaction, including, without limitation, over how, when
or whether Dealer (or its agent or Affiliate) enters into any hedging
transactions. Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.

 

  (d) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or any Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

 

  (e) Counterparty shall not, directly or indirectly, communicate any
information relating to the Shares or any Transaction (including, without
limitation, any notices required by Section 10(a)) to any employee of Dealer or
JPMS, other than as set forth in the Communications Procedures attached as Annex
B hereto.

 

9. Counterparty Purchases. Counterparty (or any “affiliate” or “affiliated
purchaser” as defined in Rule 10b-18) shall not, without the prior written
consent of Dealer, directly or indirectly (including, without limitation, by
means of a derivative instrument) purchase, offer to purchase, place any bid or
limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or equivalent interest, including, without limitation,
a unit of beneficial interest in a trust or limited partnership or a depository
share) or listed contracts on the Shares (including, without limitation, any
Rule 10b-18 purchases of blocks (as defined in Rule 10b-18)) during any Relevant
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable), under this Master Confirmation,
except (x) pursuant to any Other Specified Repurchase Agreement that is intended
to comply with the requirements of Rule 10b5-1(c) of the Exchange Act or
(y) purchases that are not “Rule 10b-18 purchases” (as defined in Rule 10b-18);
provided that Counterparty may, without the prior written consent of Dealer,
purchase Shares (i) from participants in Counterparty’s equity compensation
plans that occur or are deemed to occur in connection with the payment of any
exercise price or in satisfaction of tax withholding obligations or otherwise in
connection with the vesting and/or exercise of any equity awards and (ii) in
privately negotiated, off-market transactions that do not constitute Rule 10b-18
purchases and do not involve, and could not be reasonably expected to result in,
purchases of Shares in the open market.

 

10. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

 

  (a) Counterparty agrees that it:

 

14



--------------------------------------------------------------------------------

  (i) will not during the period commencing on the Trade Date for any
Transaction and ending on the last day of the Relevant Period or, if applicable,
the later of the last day of the Settlement Valuation Period and the last day of
the Seller Termination Purchase Period, for such Transaction make, or permit to
be made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any Merger Transaction or potential Merger Transaction (a “Merger
Announcement”) unless such Merger Announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares;

 

  (ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such Merger
Announcement that such Merger Announcement has been made; and

 

  (iii) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through Dealer or its Affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date of any Merger
Transaction or potential Merger Transaction. Such written notice shall be deemed
to be a certification by Counterparty to Dealer that such information is true
and correct. In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders.

 

  (b) Counterparty acknowledges that any such Merger Announcement or delivery of
a notice with respect thereto may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 8 above.

 

  (c) Upon the occurrence of any Merger Announcement (whether made by
Counterparty or a third party), Dealer in its sole discretion may (i) make
adjustments to the terms of any Transaction (other than the dates identified as
Calculation Dates in the related Supplemental Confirmation), including, without
limitation, the Scheduled Termination Date or the Forward Price Adjustment
Amount, and/or suspend the Calculation Period and/or any Settlement Valuation
Period or (ii) treat the occurrence of such Merger Announcement as an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Calculation Period or Settlement Valuation Period, as the case may be, had fewer
Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

 

11. Special Provisions for Acquisition Transaction Announcements.
Notwithstanding anything to the contrary herein or in the Equity Definitions:

 

  (a) If an Acquisition Transaction Announcement occurs on or prior to the
Settlement Date for any Transaction, then the Number of Shares to be Delivered
for such Transaction shall be determined based on a Forward Price Adjustment
Amount that has been adjusted in a manner that the Calculation Agent determines
appropriate to account for the economic effect of such Acquisition Transaction
Announcement (provided that in no event shall the Forward Price Adjustment
Amount be reduced below zero). If an Acquisition Transaction Announcement occurs
after the Trade Date, but prior to the First Acceleration Date of any
Transaction, the First Acceleration Date shall be the date of such Acquisition
Transaction Announcement. If the Number of Shares to be Delivered for any
settlement of any Transaction is a negative number, then the terms of the
Counterparty Settlement Provisions in Annex A hereto shall apply.

 

15



--------------------------------------------------------------------------------

  (b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction, or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.

 

  (c) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and references to “50%” being replaced
by “65%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition by Counterparty or any of its
subsidiaries where the aggregate consideration transferable by Counterparty or
its subsidiaries exceeds 25% of the market capitalization of Counterparty,
(v) any lease, exchange, transfer, disposition (including, without limitation,
by way of spin-off or distribution) of assets (including, without limitation,
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 20% of the market capitalization of Counterparty and
(vi) any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

 

12. Acknowledgments.

 

  (a) The parties hereto intend for:

 

  (i) each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy
Code;

 

  (ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

 

  (iii) a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and

 

  (iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

 

  (b) Counterparty acknowledges that:

 

16



--------------------------------------------------------------------------------

  (i) during the term of any Transaction, Dealer and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

 

  (ii) Dealer and its Affiliates may also be active in the market for the Shares
and Share-linked transactions other than in connection with hedging activities
in relation to any Transaction;

 

  (iii) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

 

  (iv) any market activities of Dealer and its Affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

 

  (v) each Transaction is a derivatives transaction in which it has granted
Dealer an option; Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.

 

13. No Collateral, Netting or Setoff. Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any collateral.
Obligations under any Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and no other obligations of the
parties shall be netted, recouped or set off (including pursuant to Section 6 of
the Agreement) against obligations under any Transaction, whether arising under
the Agreement, this Master Confirmation or any Supplemental Confirmation, or
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.

 

14. Delivery of Shares. Notwithstanding anything to the contrary herein, Dealer
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

 

15.

Alternative Termination Settlement. In the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction or (b) any Transaction is
cancelled or terminated upon the occurrence of an Extraordinary Event (except as
a result of (i) a Nationalization, Insolvency or Merger Event in which the
consideration to be paid to holders of Shares consists solely of cash, (ii) a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, unless
Counterparty makes an election to the contrary no later than the Early
Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or Dealer, as the case may be, shall deliver to the
other party a number of Shares (or, in the case of a Nationalization, Insolvency
or Merger Event, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Nationalization, Insolvency or Merger Event, as the case may be (each such
unit, an

 

17



--------------------------------------------------------------------------------

  “Alternative Delivery Unit”)) with a value equal to the Payment Amount, as
determined by the Calculation Agent over a commercially reasonable period of
time (and the parties agree that, in making such determination of value, the
Calculation Agent may take into account a number of factors, including, without
limitation, the market price of the Shares or Alternative Delivery Units on the
Early Termination Date or the date of early cancellation or termination, as the
case may be, and, if such delivery is made by Dealer, the prices at which Dealer
purchases Shares or Alternative Delivery Units on any Calculation Date to
fulfill its delivery obligations under this Section 15); provided that in
determining the composition of any Alternative Delivery Unit, if the relevant
Nationalization, Insolvency or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash; and provided further that
Counterparty may elect that the provisions of this Section 15 above providing
for the delivery of Shares or Alternative Delivery Units, as the case may be,
shall not apply only if Counterparty represents and warrants to Dealer, in
writing on the date it notifies Dealer of such election, that, as of such date,
Counterparty is not aware of any material non-public information regarding
Counterparty or the Shares and is making such election in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws.
If delivery of Shares or Alternative Delivery Units, as the case may be,
pursuant to this Section 15 is to be made by Counterparty, paragraphs 2 through
7 of Annex A hereto shall apply as if (A) such delivery were a settlement of
such Transaction to which Net Share Settlement applied, (B) the Cash Settlement
Payment Date were the Early Termination Date or the date of early cancellation
or termination, as the case may be, and (C) the Forward Cash Settlement Amount
were equal to (x) zero minus (y) the Payment Amount owed by Counterparty. For
the avoidance of doubt, if Counterparty validly elects for the provisions of
this Section 15 relating to the delivery of Shares or Alternative Delivery
Units, as the case may be, not to apply to any Payment Amount, the provisions of
Article 12 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply. If delivery of Shares or
Alternative Delivery Units, as the case may be, is to be made by Dealer pursuant
to this Section 15, the period during which Dealer purchases Shares or
Alternative Delivery Units to fulfill its delivery obligations under this
Section 15 shall be referred to as the “Seller Termination Purchase Period”;
provided that the parties hereby agree that such purchases shall be made solely
on Calculation Dates for the relevant Transaction.

 

16. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating (a) the Close-Out Amount pursuant to
Section 6 of the Agreement and (b) the amount due upon cancellation or
termination of any Transaction (whether in whole or in part) pursuant to Article
12 of the Equity Definitions as a result of an Extraordinary Event, Dealer may
(but need not) determine such amount based on (i) expected losses assuming a
commercially reasonable (including, without limitation, with regard to
reasonable legal and regulatory guidelines and taking into account the existence
of any Other Specified Repurchase Transaction) risk bid were used to determine
loss or (ii) the price at which one or more market participants would offer to
sell to the Seller a block of shares of Common Stock equal in number to the
Seller’s hedge position in relation to the Transaction. Notwithstanding anything
to the contrary in Section 6(d)(ii) of the Agreement or Article 12 of the Equity
Definitions, all amounts calculated as being due in respect of an Early
Termination Date under Section 6(e) of the Agreement or upon cancellation or
termination of the relevant Transaction under Article 12 of the Equity
Definitions will be payable on the day that notice of the amount payable is
effective; provided that if Counterparty elects to receive or deliver Shares or
Alternative Delivery Units in accordance with Section 15, such Shares or
Alternative Delivery Units shall be delivered on a date selected by Dealer as
promptly as practicable.

 

17. Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not be entitled to take delivery of any Shares deliverable hereunder
to the extent (but only to the extent) that, after such receipt of any Shares
hereunder, the Equity Percentage would exceed 7.5%. Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that, after such delivery the Equity Percentage would exceed 7.5%. If
any delivery owed to Dealer hereunder is not made, in whole or in part, as a
result of this provision, Counterparty’s obligation to make such delivery shall
not be extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Business Day after, Dealer
gives notice to Counterparty that, after such delivery, the Equity Percentage
would not exceed 7.5%. The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13) of which
Dealer is or may be deemed to be a part beneficially owns (within the meaning of
Section 13 of the Exchange Act), without duplication, on such day (or, to the
extent that for any reason the equivalent calculation under Section 16 of the
Exchange Act and the rules and regulations thereunder results in a higher
number, such higher number) and (B) the denominator of which is the number of
Shares outstanding on such day.

 

18



--------------------------------------------------------------------------------

18. Maximum Share Delivery. Notwithstanding anything to the contrary in this
Master Confirmation, in no event shall Dealer be required to deliver any Shares,
or any Shares or other securities comprising Alternative Delivery Units, in
respect of any Transaction in excess of the Maximum Number of Shares set forth
in the Supplemental Confirmation for such Transaction.

 

19. Additional Termination Events. Notwithstanding anything to the contrary in
Section 6 of the Agreement, if a Termination Price is specified in the
Supplemental Confirmation for any Transaction, then an Additional Termination
Event will occur without any notice or action by Dealer or Counterparty if the
price of the Shares on the Exchange at any time falls below such Termination
Price, with Counterparty as the sole Affected Party and such Transaction as the
sole Affected Transaction.

 

20. Non-confidentiality. Dealer and Counterparty hereby acknowledge and agree
that, subject to Section 8(e), each is authorized to disclose every aspect of
this Master Confirmation, any Supplemental Confirmation and the transactions
contemplated hereby and thereby to any and all persons, without limitation of
any kind, and there are no express or implied agreements, arrangements or
understandings to the contrary.

 

21. Assignment and Transfer. Notwithstanding anything to the contrary in the
Agreement, Dealer may assign any of its rights or duties hereunder to any one or
more of its Affiliates without the prior written consent of Counterparty.
Notwithstanding any other provision in this Master Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
Affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of any Transaction and
any such designee may assume such obligations. Dealer may assign the right to
receive Settlement Shares to any third party who may legally receive Settlement
Shares. Dealer shall be discharged of its obligations to Counterparty only to
the extent of any such performance. For the avoidance of doubt, Dealer hereby
acknowledges that notwithstanding any such designation hereunder, to the extent
any of Dealer’s obligations in respect of any Transaction are not completed by
its designee, Dealer shall be obligated to continue to perform or to cause any
other of its designees to perform in respect of such obligations.
Notwithstanding anything to the contrary in the Agreement, Counterparty will not
be required to pay any transferee or designee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement, if at all applicable, greater than an
amount that Counterparty would have been required to pay to Dealer in the
absence of such designation, except to the extent the greater amount is due to a
change in Tax Law after the date of such transfer or designation.

 

22. Amendments to the Equity Definitions.

 

  (a) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “an”;
and adding the phrase “or such Transaction” at the end of the sentence.

 

  (b) Section 11.2(c) of the Equity Definitions is hereby amended by
(i) replacing the words “a diluting or concentrative” with “an” in the fifth
line thereof, (ii) adding the phrase “or such Transaction” after the words “the
relevant Shares” in the same sentence, (iii) deleting the words “dilutive or
concentrative” in the sixth to last line thereof, and (iv) deleting the phrase
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing it with the phrase “(and, for the avoidance of
doubt, adjustments may be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant
Shares).”

 

  (c) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
words “a material”; and adding the phrase “or the relevant Transaction” at the
end of the sentence.

 

19



--------------------------------------------------------------------------------

  (d) The definition of “Tender Offer” in Section 12.1(d) of the Equity
Definitions shall be amended by replacing the percentage “10” with the
percentage “20”;

 

  (e) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(i) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (ii) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (f) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (i) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (ii) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (g) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (i) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (ii) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other” and
(4) deleting clause (X) in the final sentence.

 

23. Status of Claims in Bankruptcy. Dealer acknowledges and agrees that neither
this Master Confirmation nor any Supplemental Confirmation is intended to convey
to Dealer rights against Counterparty with respect to any Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to any
Transaction; provided further that nothing herein shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than any
Transaction.

 

24. Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, nor any similar legal certainty provision in any legislation enacted,
or rule or regulation promulgated, on or after the date of this Master
Confirmation, shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement any
Supplemental Confirmation, this Master Confirmation or the Agreement, as
applicable, arising from a termination event, force majeure, illegality,
increased costs, regulatory change or similar event under any Supplemental
Confirmation, this Master Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, without limitation, rights arising from
Change in Law, Loss of Stock Borrow, Increased Cost of Stock Borrow, Hedging
Disruption, Increased Cost of Hedging, or Illegality).

 

25. Role of Agent. Each party agrees and acknowledges that (a) JPMS, an
Affiliate of JPMorgan, has acted solely as agent and not as principal with
respect to this Master Confirmation and each Transaction and (b) JPMS has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of any Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under any Transaction. JPMS is authorized to act as agent
for JPMorgan.

 

20



--------------------------------------------------------------------------------

26. Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

 

27. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

28. FATCA and Dividend Equivalent Tax. “Indemnifiable Tax” as defined in
Section 14 of the Agreement shall not include (i) any tax imposed or collected
pursuant to Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”) or (ii) any tax imposed on amounts treated
as dividends from sources within the United States under Section 871(m) or
Section 305 of the Code (or the United States Treasury Regulations or other
guidance issued thereunder). For the avoidance of doubt, a FATCA Withholding Tax
is a Tax the deduction or withholding of which is required by applicable law for
the purposes of Section 2(d) of the Agreement.

 

29. Part 3(a) of the ISDA Schedule – Tax Forms:

 

Party Required

to Deliver

Document

  

Form/Document/Certificate

  

Date by which to be Delivered

Counterparty    A complete and duly executed United States Internal Revenue
Service Form W-9 (or successor thereto.)    (i) Upon execution and delivery of
this Agreement; (ii) promptly upon reasonable demand by Dealer; and (iii)
promptly upon learning that any such Form previously provided by Counterparty
has become obsolete or incorrect. Dealer    A complete and duly executed United
States Internal Revenue Service Form W-9 (or successor thereto) or applicable
Form W-8 (or successor thereto) with any required attachments.    (i) Upon
execution and delivery of this Agreement; (ii) promptly upon reasonable demand
by Counterparty; and (iii) promptly upon learning that any such Form previously
provided by Dealer has become obsolete or incorrect.

 

21



--------------------------------------------------------------------------------

LOGO [g46081g26m64.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.

Very truly yours,

 

J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National
Association By:   /s/ Sudheer Tegulapalle  

 

Authorized Signatory Name:  

Sudheer Tegulapalle

Executive Director

Accepted and confirmed

as of the date first set

forth above:

 

INTEGRATED DEVICE TECHNOLOGY, INC. By:   /s/ Brian C. White  

 

Authorized Signatory Name:  

[Signature Page to ASR Master Confirmation]

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP
Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.
Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct
Authority and to limited regulation by the Prudential Regulation Authority.
Details about the
extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 

22



--------------------------------------------------------------------------------

LOGO [g46081g26m64.jpg]

SCHEDULE A

FORM OF SUPPLEMENTAL CONFIRMATION

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

[            ], 20[    ]

 

To: Integrated Device Technology, Inc.
6024 Silver Creek Valley Road
San Jose, California 95138

 

Re: Supplemental Confirmation—Uncollared Accelerated Share Repurchase

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between J.P. Morgan Securities LLC,
as agent for JPMorgan Chase Bank, National Association, London Branch
(“Dealer”), and Integrated Device Technology, Inc., a Delaware corporation
(“Counterparty”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between Dealer and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation, dated as of November 2, 2015 (the “Master
Confirmation”), between Dealer and Counterparty, as amended and supplemented
from time to time. All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:    [                ], 20[    ] Convertible Notes:    The 0.875%
Convertible Senior Notes due 2022 (as originally issued by Counterparty pursuant
to an indenture to be dated November 4, 2015 between Counterparty and Wilmington
Trust, National Association, as trustee) in an aggregate principal amount of USD
325,000,000. Forward Price Adjustment Amount:    USD [    ] Calculation Period
Start Date:    [                ], 20[    ] Scheduled Termination Date:   
[                ], 20[    ] First Acceleration Date:   
[                ], 20[    ] Prepayment Amount:    USD [    ] Prepayment Date:
   [                ], 20[    ]

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP
Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.
Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct
Authority and to limited regulation by the Prudential Regulation Authority.
Details about the
extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 

A-1



--------------------------------------------------------------------------------

Initial Shares:    [    ] Shares; provided that if, in connection with the
Transaction, Dealer is unable to borrow or otherwise acquire a number of Shares
equal to the Initial Shares for delivery to Counterparty on the Initial Share
Delivery Date, the Initial Shares delivered on the Initial Share Delivery Date
shall be reduced to such number of Shares that Dealer is able to so borrow or
otherwise acquire, and thereafter Dealer shall continue to use commercially
reasonable efforts to borrow or otherwise acquire a number of Shares, at a stock
borrow cost no greater than the Initial Stock Loan Rate, equal to the shortfall
in the Initial Share Delivery and to deliver such additional Shares as soon as
reasonably practicable but only to the extent such delivery of additional Shares
would not cause a Loss of Stock Borrow or an Increased Cost of Stock Borrow to
occur (it being understood, for the avoidance of doubt, that in using such
commercially reasonable efforts Dealer shall act in good faith and in accordance
with its then current policies, practices and procedures (including without
limitation any policies, practices or procedures relating to counterparty risk,
market risk, reputational risk, credit, documentation, legal, regulatory
capital, compliance and collateral), and shall not be required to enter into any
securities lending transaction or transact with any potential securities lender
if such transaction would not be in accordance with such policies, practices and
procedures). For the avoidance of doubt, the aggregate of all shares delivered
to Counterparty in respect of the Transaction pursuant to this paragraph shall
be the “Initial Shares” for purposes of “Number of Shares to be Delivered” in
the Master Confirmation. Initial Share Delivery Date:    [                ],
20[    ] Maximum Stock Loan Rate:    [    ] basis points per annum Initial Stock
Loan Rate:    [    ] basis points per annum Maximum Number of Shares:    [    ]1
Shares Floor Price:    USD 0.01 per Share Contract Fee:    USD [    ]
Termination Price:    USD [    ] per Share Additional Relevant Days:    The five
Exchange Business Days (or such lesser number of Exchange Business Days as
elected by Dealer and communicated to Counterparty) immediately following the
Calculation Period.

 

 

1  To be approximately 50% of the total number of Shares outstanding on the
Trade Date.

 

A-2



--------------------------------------------------------------------------------

Reserved Shares:    Notwithstanding anything to the contrary in the Master
Confirmation, as of the date of this Supplemental Confirmation, the Reserved
Shares shall be equal to [        ] Shares.

3. Notwithstanding anything to the contrary in the Agreement or the Master
Confirmation, in the event the offering of Convertible Notes is not consummated
for any reason by 5:00 p.m. (New York City time) on [            ], 20[    ] (or
such later date as agreed upon by the parties) ([            ], 20[    ] or such
later date, the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”) on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
under the Transaction, including, for the avoidance of doubt, any obligation of
Dealer to deliver any Shares and Counterparty’s obligation to make any payment
with respect thereto, shall be cancelled and terminated and (ii) each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of the other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

4. Calculation Dates:

If necessary, the Calculation Agent may add additional Calculation Dates
beginning with [ ] and continuing with every other Scheduled Trading Day
thereafter.

5. Counterparty represents and warrants to Dealer that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

6. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

A-3



--------------------------------------------------------------------------------

LOGO [g46081g26m64.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

Very truly yours,

 

J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National
Association By:  

 

Authorized Signatory Name:  

Accepted and confirmed

as of the Trade Date:

 

INTEGRATED DEVICE TECHNOLOGY, INC. By:  

 

Authorized Signatory Name:  

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP
Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.
Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct
Authority and to limited regulation by the Prudential Regulation Authority.
Details about the
extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 

A-4



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that (i) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and (ii) the Electing Party may make a settlement method election only if
the Electing Party represents and warrants to Dealer in writing on the date it
notifies Dealer of its election that, as of such date, the Electing Party is not
aware of any material non-public information regarding Counterparty or the
Shares and is electing the settlement method in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws. Electing
Party:    Counterparty Settlement Method Election Date:    The earlier of (i)
the Scheduled Termination Date and (ii) the second Exchange Business Day
immediately following the Accelerated Termination Date (in which case the
election under Section 7.1 of the Equity Definitions shall be made no later than
10 minutes prior to the open of trading on the Exchange on such second Exchange
Business Day), as the case may be. Default Settlement Method:    Cash Settlement
Forward Cash Settlement Amount:    An amount equal to (a) the Number of Shares
to be Delivered, multiplied by (b) the Settlement Price. Settlement Price:    An
amount equal to the sum of the average of the VWAP Prices for the Calculation
Dates in the Settlement Valuation Period, subject to Valuation Disruption as
specified in the Master Confirmation (in each case, plus interest on such amount
during the Settlement Valuation Period at the rate of interest for
Counterparty’s long term, unsecured and unsubordinated indebtedness, as
determined by the Calculation Agent). Settlement Valuation Period:    A number
of Scheduled Trading Days selected by Dealer in its reasonable discretion,
beginning on the Scheduled Trading Day immediately following the Exchange
Business Day immediately following the Termination Date. Cash Settlement:    If
Cash Settlement is applicable, then Buyer shall pay to Dealer the absolute value
of the Forward Cash Settlement Amount on the Cash Settlement Payment Date. Cash
Settlement Payment Date:    The Exchange Business Day immediately following the
last day of the Settlement Valuation Period. Net Share Settlement Procedures:   
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

 

Annex A-1



--------------------------------------------------------------------------------

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to 101% (in the case of Registered Settlement Shares) or 105% (in
the case of Unregistered Settlement Shares) of the absolute value of the Forward
Cash Settlement Amount, with such Shares’ value based on the value thereof to
Dealer (which value shall, in the case of Unregistered Settlement Shares, take
into account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent. If all of the conditions for delivery of
either Registered Settlement Shares or Unregistered Settlement Shares have not
been satisfied, Cash Settlement shall be applicable in accordance with paragraph
1 above notwithstanding Counterparty’s election of Net Share Settlement.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by Dealer (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including, without
limitation, any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to Dealer, in such quantities as Dealer shall reasonably have
requested, on or prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Dealer;

(c) as of or prior to the date of delivery, Dealer and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities of comparable size and the results of such investigation are
satisfactory to Dealer, in its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Dealer in connection with the public resale of
the Registered Settlement Shares by Dealer substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of
comparable size, in form and substance satisfactory to Dealer, which
Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, Dealer and its Affiliates and the provision of
customary opinions, accountants’ comfort letters and lawyers’ negative assurance
letters.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to Dealer (or any
Affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

(b) as of or prior to the date of delivery, Dealer and any potential purchaser
of any such shares from Dealer (or any Affiliate of Dealer designated by Dealer)
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities of comparable size (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them);

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any Affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such Affiliate) and the private resale of such
shares by Dealer (or any such Affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Dealer, which Private Placement

 

Annex A-2



--------------------------------------------------------------------------------

Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating, without
limitation, to the indemnification of, and contribution in connection with the
liability of, Dealer and its Affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters, and shall
provide for the payment by Counterparty of all fees and expenses of Dealer (and
any such Affiliate) in connection with such resale, including, without
limitation, all fees and expenses of counsel for Dealer, and shall contain
representations, warranties, covenants and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and

(d) in connection with the private placement of such shares by Counterparty to
Dealer (or any such Affiliate) and the private resale of such shares by Dealer
(or any such Affiliate), Counterparty shall, if so requested by Dealer, prepare,
in cooperation with Dealer, a private placement memorandum in form and substance
reasonably satisfactory to Dealer.

5. Dealer, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Dealer pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Dealer, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by Dealer, the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, without limitation, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
Dealer will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, Dealer shall return to
Counterparty on that date such unsold Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Dealer, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one Currency Business Day after the
Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty elects
to deliver to Dealer additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by Dealer in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Dealer further Makewhole Shares until such Shortfall has been
reduced to zero.

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares for any Transaction be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction under this Master Confirmation (the result of such calculation, the
“Capped Number”). Counterparty represents and warrants (which shall be deemed to
be repeated on each day that a Transaction is outstanding) that the Capped
Number is equal to or less than the number of Shares determined according to the
following formula:

A – B

 

  Where A  = the number of authorized but unissued shares of Counterparty that
are not reserved for future issuance on the date of the determination of the
Capped Number; and

 

Annex A-3



--------------------------------------------------------------------------------

  B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” means initially, 8,823,529 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to Dealer any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify Dealer thereof and deliver to Dealer a number of
Shares not previously delivered as a result of this paragraph 7. Counterparty
agrees to use its best efforts to cause the number of authorized but unissued
Shares to be increased, if necessary, to an amount sufficient to permit
Counterparty to fulfill its obligation to deliver any Settlement Shares.

 

Annex A-4



--------------------------------------------------------------------------------

ANNEX B

COMMUNICATIONS PROCEDURES

November 2, 2015

I. Introduction

Integrated Device Technology, Inc. (“Counterparty”) and J.P. Morgan Securities
LLC, as agent for JPMorgan Chase Bank, National Association, London Branch
(“Dealer”), have adopted these communications procedures (the “Communications
Procedures”) in connection with entering into the Master Confirmation (the
“Master Confirmation”), dated as of November 2, 2015, between Dealer and
Counterparty relating to Uncollared Accelerated Share Repurchase transactions.
These Communications Procedures supplement, form part of, and are subject to the
Master Confirmation.

II. Communications Rules

For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any EDG Trading Personnel. Except as set forth in the preceding
sentence, the Master Confirmation shall not limit Counterparty and its Employees
and Designees in their communication with Affiliates and Employees of Dealer,
including, without limitation, Employees who are EDG Permitted Contacts.

III. Termination

If, in the sole judgment of any EDG Trading Personnel or any Affiliate or
Employee of Dealer participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such EDG Trading Personnel or Affiliate or
Employee of Dealer shall immediately terminate such Communication. In such case,
or if such EDG Trading Personnel or Affiliate or Employee of Dealer determines
following completion of any Communication with Counterparty or any Employee or
Designee of Counterparty that such Communication was not permitted by these
Communications Procedures, such EDG Trading Personnel or such Affiliate or
Employee of Dealer shall promptly consult with his or her supervisors and with
counsel for Dealer regarding such Communication. If, in the reasonable judgment
of Dealer’s counsel following such consultation, there is more than an
insignificant risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the
Exchange Act with respect to any ongoing or contemplated activities of Dealer or
its Affiliates in respect of any Transaction pursuant to the Master
Confirmation, Dealer may determine that such Communication constitutes a
Regulatory Disruption pursuant to Section 7 of the Master Confirmation. For the
avoidance of doubt, Dealer may conclude that, based on advice of counsel and in
accordance with any applicable legal, regulatory or self-regulatory requirements
or related policies and procedures (whether or not such requirements, policies
or procedures are imposed by law or have been voluntarily adopted by Dealer),
public disclosure by Counterparty of all Material Non-Public Information
contained in such Communication results in a cessation of such Regulatory
Disruption.

IV. Definitions

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation. As used herein, the following words
and phrases shall have the following meanings:

“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and Dealer or any of its Affiliates or Employees, on the other
hand.

“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with Dealer on behalf of Counterparty.

 

Annex B-1



--------------------------------------------------------------------------------

“EDG Permitted Contact” means any of Mr. David Aidelson, Mr. Gregory Batista,
Mr. Elliot Chalom, Mr. Steven Seltzer and Mr. Noah Wynkoop or any of their
designees; provided that Dealer may amend the list of EDG Permitted Contacts by
delivering a revised list of EDG Permitted Contacts to Counterparty.

“EDG Trading Personnel” means Mr. Michael Captain, Mr. Edwin Li, Mr. Michael
Tatro and any other Employee of the public side of the Equity Derivatives Group
of J.P. Morgan Chase & Co.; provided that Dealer may amend the list of EDG
Trading Personnel by delivering a revised list of EDG Trading Personnel to
Counterparty; and provided further that, for the avoidance of doubt, the persons
listed as EDG Permitted Contacts are not EDG Trading Personnel.

“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.

“Material Non-Public Information” means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares. For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.

“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of Dealer (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.

 

Annex B-2